      Case 2:17-cv-10721-JTM-JVM Document 373-3 Filed 04/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                          Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                             Section H
                                                       Judge Jane Triche Milazzo
         Plaintiffs,
                                                       Division 1
 v.                                                    Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


                               NOTICE OF REQUEST TO SEAL

       Pursuant to Local Civil Rule 5.6, Defendant Graymond Martin, through undersigned

counsel, hereby provides notice that he has filed a Motion to Strike Plaintiff’s Filing, or, in the

Alternative, to Seal Confidential Portions of the Filing. That motions requests (in the alternative)

that portions of Plaintiff Tiffany LaCroix’s April 12, 2021 supplemental briefing (Doc. No. 369)

be filed under seal, specifically: (1) Exhibit 5, a letter from Mr. Martin to the Louisiana Attorney

Disciplinary Board (see Doc. No. 369-6); (2) a portion of Exhibit 3, the transcript of Mr. Martin’s

deposition, discussing that letter (see Doc. No. 369-4 at 12; page 232, lines 2–15 of the transcript);

(3) portions of Ms. LaCroix’s supplemental memorandum discussing the letter (see Doc. No. 369

at 3, 16–17, 19); and (4) portions of Ms. LaCroix’s “amended supplemental counterstatement of


                                                  1
     Case 2:17-cv-10721-JTM-JVM Document 373-3 Filed 04/15/21 Page 2 of 2




uncontested material facts” discussing the letter (see Doc. No. 369-1 at 2, 5–7). Pursuant to

Louisiana Supreme Court Rule XIX, § 16(A), the documents should be maintained under seal

indefinitely, unless formal charges are filed in the underlying ODC matter.



                                                    Respectfully submitted,

                                                     /s/ Matthew J. Paul
                                                    Richard C. Stanley, 8487
                                                    W. Raley Alford, III, 27354
                                                    Matthew J. Paul, 37004
                                                    Patrick M. Bollman, 38674
                                                    STANLEY, REUTER, ROSS, THORNTON
                                                     & ALFORD, LLC
                                                    909 Poydras Street, Suite 2500
                                                    New Orleans, Louisiana 70112
                                                    Telephone: (504) 523-1580
                                                    Facsimile: (504) 524-0069

                                                    Counsel for Graymond Martin




                                                2
